         Case 1:19-cv-00291-LPS-JLH Document 14 Filed 08/16/19 Page 1 of 2 PageID #: 62

                                                                                                      WILMINGTON
                                                                                                     RODNEY SQUARE

                                                                                                        NEW YORK
                                                                                                ROCKEFELLER CENTER




                                                                                                   Samantha G. Wilson
                                                                                                        P 302.571.5018
                                                                                                        F 302-576-3547
                                                                                                      swilson@ycst.com


                                                      August 16, 2019


         VIA CM/ECF & HAND DELIVERY
         The Honorable Jennifer L. Hall
         U.S. District Court for the District of Delaware
         844 N. King Street
         Wilmington, DE 19801

                 Re:      CoolTVNetwork.com, Inc. v. Blackboard, Inc., C.A. No. 19-291-LPS-JLH;
                          CoolTVNetwork.com, Inc. v. Kaltura, Inc., C.A. No. 19-294-LPS-JLH


         Dear Magistrate Judge Hall:

                 We write on behalf of Plaintiff and Defendants in the above-captioned cases to request
         deferral of the scheduling procedures ordered by the Court on July 24, 20191, including the
         August 23, 2019 deadlines for the submission of a proposed scheduling order and cover letter in
         each case, until after the motions to dismiss are resolved in the seven other related cases (the
         “Related Cases”) that have also been referred to Your Honor.2

                 As Plaintiff has asserted the same patent against all defendants in these and the Related
         Cases, the parties respectfully submit that coordination of the case schedules for the above-
         captioned cases with those of the Related Cases would be an efficient use of judicial and party
         resources. The Related Cases all have motions to dismiss pending, and no orders to initiate
         scheduling procedures have been issued in those actions.

                Defendants have discussed the foregoing proposal with counsel for the defendants in the
         Related Cases. Defendants in the Related Cases do not object to coordination of the case
         schedules for these and the Related Cases after the motions to dismiss in the Related Cases have
         been decided.




         1
             D.I. 12 in C.A. No. 19-291; D.I. 20 C.A. No. 19-294.
         2
             I.e., C.A. Nos. 19-292, -293, -295, -296, -297, -534, and -535.


01:24990320.1
                        Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                            P   302.571.6600      F    302.571.1253     YoungConaway.com
         Case 1:19-cv-00291-LPS-JLH Document 14 Filed 08/16/19 Page 2 of 2 PageID #: 63
         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         The Honorable Jennifer L. Hall
         August 16, 2019
         Page 2

                 Should Your Honor have any questions or concerns regarding the foregoing, counsel for
         Plaintiff and Defendants are available at the Court’s convenience.3

                                                             Respectfully,

                                                             /s/ Samantha G. Wilson

                                                             Samantha G. Wilson (No. 5816)

         cc:    All Counsel of Record (by e-mail)
                Counsel of Record for Defendants in the Related Cases (by e-mail)




         3
          Plaintiff and Defendants will also file a stipulation memorializing the foregoing proposal
         should the Court request that they do so.

01:24990320.1
